Citation Nr: 1706403	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  09-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The instant matters were previously before the Board in October 2012, at which time they were remanded for further development.  

In an October 2015 decision, the Board denied entitlement to an initial disability rating in excess of 50 percent for PTSD.  The issue of entitlement to TDIU was remanded to the Agency of Original Jurisdiction (AOJ) for referral to the Director, Compensation and Pension Service for consideration of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

The Veteran appealed the Board's October 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted the parties' Joint Motion for Partial Remand, vacated that portion of the Board's October 2015 decision which denied an initial disability rating in excess of 50 percent for service-connected PTSD, and remanded the matter for further development and readjudication.  

In March 2016, a determination from the Acting Director Compensation Service was received on the matter of individual unemployability on an extraschedular basis, and in March 2016, the RO issued a supplemental statement of the case with respect to this issue.  In October 2016, the matter was returned to the Board's docket. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that, on July 18, 2013, the Veteran submitted a medical release to VA requesting medical records from Goldsboro Psychiatric Clinic (GPC), dated June 2006 to present, for treatment of "PTSD/depression."  Evidence of record at the time of the Board's October 2015 decision included medical records from GPC dating June 2006 to December 2012, but the parties noted that VA did not attempt to obtain more recent records after the July 2013 medical release was submitted.  The Board, in its October 2015 decision, did not discuss the July 2013 medical release submitted by the Veteran or why VA did not attempt to obtain records from GPC dated since December 2012.  

Moreover, in October 2012, the Board issued a Remand Order in which it requested, in part, that VA obtain treatment records from the Durham VA Medical Center and Raleigh VA Outpatient Clinic dated since February 2007.  The parties to the Joint Motion found that the record did not contain VA treatment records from Durham VA Medical Center and Raleigh Outpatient Clinic for the period from February 2007 to March 2008, or any records post-dating March 2011.  In this regard, the Board notes that the Veteran's electronic claims file now contains VA treatment records dated after March 2011, but it is not clear whether the all of the records noted were obtained.  Accordingly, remand is required for additional development.  

With respect to the Veteran's claim for entitlement to individual unemployability,  the Board notes that the pending issue of entitlement to an initial rating in excess of PTSD may potentially impact the issue of TDIU.  As such, the Veteran's TDIU claim is inextricably intertwined with the PTSD claim and the TDIU claim should therefore be held in abeyance pending disposition of the PTSD claim.  See Harris v. Derwinski, Vet. App. 180, 183 (1991); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to specifically identify all VA and non-VA health care providers who have treated him since July 2006 for his PTSD.  After obtaining any necessary authorization, the AOJ should undertake the necessary efforts to associate relevant records with the record.  

2.  After obtaining any necessary information and authorization, the AOJ should undertake the necessary efforts to obtain treatment records from:  (a) the Goldsboro Psychiatric Clinic (GPC) for the period from December 2012 to the present, and (b) the Durham VA Medical Center and Raleigh VA Outpatient Clinic for the period from February 2007 to March 2008, and from March 2011 to the present.

If any relevant records specifically identified by the Veteran are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran should be informed in writing.  

3.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and any representative with a supplemental statement of the case and the appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




